DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments filed on 06/01/2022 were found persuasive by the Examiner.  Therefore, the rejections previously set forth in the Non-Final Rejection filed on 03/29/2022 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Cameron W. Beddard on 08/02/2022.
The amended claims (1-27) are provided below.

1. to 13. (Canceled).  
  
14. (Currently Amended) A specimen transporting device comprising: 
a plurality of holders which detachably hold, one by one, specimen containers having a non-printed region and a printed region on a side surface thereof, each of the holders including a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts with respect a center of the holder amounts to a predetermined circumferential angle and [[the]]at least one support post[[s]] at least partially overlaps the printed region of a specimen container held by the holder; 
a holder transporting mechanism configured to transport the holders; 
a reading mechanism that is capable of reading information printed in the printed region on the side surface of [[the]]each specimen container; 
a holder rotating mechanism provided at a holder transfer position and configured to rotate [[the]]a respective holder such that [[the]]a respective specimen container held by the respective holder rotates simultaneously, wherein the holder rotating mechanism is configured to perform a preliminary rotation control of continuously rotating the respective specimen container while the reading mechanism reads the information printed in the printed region, subsequently perform a first rotation control of intermittently rotating the respective specimen container, each time by a certain angle equal to or larger than the predetermined circumferential angle, and subsequently perform a second rotation control of continuously rotating the respective specimen container, in a state in which the specimen container is held in the respective holder; Page 2 of 9Application No. 15/558,649 Attorney Docket No. 104349.PA293US 
a control unit that controls the holder rotating mechanism and is programmed to implement: 
a first step of identifying a location of the printed region of the respective specimen container on the basis of success of the reading by the reading mechanism during the preliminary rotation control, 
a second step of identifying a location of the non-printed region of the respective specimen container on the basis of the success of the reading by the reading mechanism during the first rotation control, from the location identified in the first step, 
a third step of identifying a position at which the reading succeeds on the basis of the success of the reading by the reading mechanism during the second rotation control, from the location identified in the second step, wherein the position at which the reading succeeds is an end portion of the printed region of the respective specimen container or, when the end portion of the printed region is hidden by [[a]]the at least one support post of the respective holder, a boundary between the at least one support post and the printed region, and 
a fourth step, after the third step, of adjusting the location of the printed region of the respective specimen container, including rotating the specimen container by a certain angle from the position at which the reading succeeded during the third step, and adjusting a center of the printed region at a desired angle; and 
a fifth step of determining, in a case in which the respective specimen container has been rotated by the predetermined circumferentialrespective specimen container, and initiating an error determination process for the respective specimen container; Page 3 of 9Application No. 15/558,649 Attorney Docket No. 104349.PA293US 
a specimen chuck mechanism provided at the holder transfer position and configured to unload, from the respective holder, the respective specimen container held on the respective holder, wherein the control unit is further programmed to unload the respective specimen container from the respective holder after the fourth step; and 
a rack which detachably holds the respective specimen container and is provided with a slit on a side surface thereof; and 
a rack transporting mechanism configured to transport the rack; 
wherein the chuck mechanism is configured to transfer, to the rack, the respective specimen container unloaded from the respective holder such thatthe center of the slit of the rack.  

15. to 18. (Canceled).  
  
19. (Currently Amended) The specimen transporting device according to claim 14, further comprising: 
a stopper mechanism that stops the transport of the respective holder at the holder transfer position of the holder transporting mechanism, 
wherein the reading mechanism and the holder rotating mechanism are both disposed to access the respective holder at the holder transfer position at which the stopper mechanism stops the respective holder.  

20. (Currently Amended) A specimen transporting method comprising: 
a plurality of holders which detachably hold, one by one, specimen containers having a non-printed region and a printed region on a side surface thereof, each of the holders including a base portion and support posts disposed on a circumference of the base portion at equal intervals, wherein a width of the support posts with respect a center of the holder amounts to a predetermined circumferential angle and at least one support post at least partially overlaps the printed region of a specimen container held by the holder; 
a holder transporting mechanism configured to transport the holders; 
a reading mechanism that is capable of reading information printed in the printed region on the side surface of each specimen container; 
a holder rotating mechanism provided at a holder transfer position and configured to rotate a respective holder such that a respective specimen container held by the respective holder rotates simultaneously, wherein the holder rotating mechanism is configured to perform a preliminary rotation control of continuously rotating the respective specimen container while the reading mechanism reads the information printed in the printed region, subsequently perform a first rotation control of intermittently rotating the respective specimen container, each time by a certain angle equal to or larger than the predetermined circumferential angle, and subsequently perform a second rotation control of continuously rotating the respective specimen container, in a state in which the specimen container is held in the respective holder; Page 2 of 9Application No. 15/558,649 Attorney Docket No. 104349.PA293US 
a control unit that controls the holder rotating mechanism 
the method steps comprising:
a first step of identifying a location of the printed region of the respective specimen container on the basis of success of the reading by the reading mechanism during the preliminary rotation control, 
a second step of identifying a location of the non-printed region of the respective specimen container on the basis of the success of the reading by the reading mechanism during the first rotation control, from the location identified in the first step, 
a third step of identifying a position at which the reading succeeds on the basis of the success of the reading by the reading mechanism during the second rotation control, from the location identified in the second step, wherein the position at which the reading succeeds is an end portion of the printed region of the respective specimen container or, when the end portion of the printed region is hidden by the at least one support post of the respective holder, a boundary between the at least one support post and the printed region, and 
a fourth step, after the third step, of adjusting the location of the printed region of the respective specimen container, including rotating the specimen container by a certain angle from the position at which the reading succeeded during the third step, and adjusting a center of the printed region at a desired angle; and 
a fifth step of determining, in a case in which the respective specimen container has been rotated by the predetermined circumferential angle a predetermined number of times without successfully reading the bar code, that an error exists in the respective specimen container, and initiating an error determination process for the respective specimen container; Page 3 of 9Application No. 15/558,649 Attorney Docket No. 104349.PA293US 
a specimen chuck mechanism provided at the holder transfer position and configured to unload, from the respective holder, the respective specimen container held on the respective holder, wherein the control unit is further programmed to unload the respective specimen container from the respective holder after the fourth step; and 
a rack which detachably holds the respective specimen container and is provided with a slit on a side surface thereof; and 
a rack transporting mechanism configured to transport the rack; 
wherein the chuck mechanism is configured to transfer, to the rack, the respective specimen container unloaded from the respective holder such that the center of the printed region matches the center of the slit of the rack.  






21. (Cancelled) 

22. to 25. (Canceled).  
  
26. (Cancelled) 

27. (Cancelled) 

Allowable Subject Matter
	Claims 14, 19, and 20 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a specimen transporting device or a specimen transporting method comprising a holder that hold a specimen container with a printed and non-printed region on a side surface of each specimen container.  The holder defined as having a base portion and support posts disposed around the circumference of the base portion at equal intervals such that at least one support post at least partially overlaps the printed region on the specimen container and a width of the support post amounting to a predetermined circumferential angle.  The specimen transporting device further comprising a holder transporting mechanism, a reading mechanism, a holder rotating mechanism, and a control unit that controls the holder rotating mechanism to perform rotation control of the specimen container held in the holder while the reading mechanism reads the barcode.  The steps of controlling the holder rotating mechanism comprise: (1) Identifying a location of the printed region of the specimen container based on the success of the reading of the reading mechanism during continuous rotation of the specimen container while the reading mechanism reads the information printed in the printed region, (2) identify a location of the non-printed region of the specimen container based on the success of the reading of the reading mechanism during intermittent rotation of the specimen container, each time, by an angle equal to or larger than the predetermined circumferential angle, from the location identified in the first step (3) identifying an end portion of the printed region of the specimen container based on the success of the reading of the reading mechanism from the location identified in the second step, during continuous rotation of the specimen mechanism, or identify a boundary between the at least one support post and the printed region, and (4) adjusting the location of the printed region of the specimen container by rotating the specimen container by a certain angle from the position at which the reading succeeded in the third step to center the printed region at a desired angle.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798